 

EXHIBIT 10.6

 

THIS AGREEMENT (this “Agreement”), dated May 31, 2013 is entered into by and
between WESTPORT ENERGY HOLDINGS INC., a Delaware corporation (the “Company”),
and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

 

WHEREAS:

 

A.Reference is made to the Securities Purchase Agreement dated as of August 17,
2010, as amended, between the Company and the Investor pursuant to which the
Company has issued and the Investor has purchased certain convertible debentures
(the “Securities Purchase Agreement”).     B.The parties desire that new Series
D Convertible Debentures be issued by the Company and purchased by Investor from
time-to-time, in amounts to be determined by the Company and Investor (the
“Series D. Convertible Debenture(s)”), and that such Series D Convertible
Debentures be subject to all of the terms and conditions of the Securities
Purchase Agreement.     C.The first Series D Convertible Debenture to be issued
by the Company and purchased by Investor shall be in the original principal
amount of $200,000 (the “First Series D Debenture”).     D.Simultaneous with the
issuance of each additional Series D Convertible Debentures, the parties shall
further amend the Securities Purchase Agreement to (i) make each such Series D
Convertible Debenture subject to the terms and conditions of the Securities
Purchase Agreement and (ii) specify the closing date for the issuance and
purchase of such Series D Convertible Debenture.     E.All capitalized terms
used but not defined herein shall have the meaning ascribed thereto in the
Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1. The parties agree that the First Series D Debenture shall be in the original
principal amount of $200,000.

 

2. The parties agree that the closing with respect to the First Series D
Debenture shall take place on or about June 1, 2013.

 

3. The Investor represents that the Investor Representations and Warranties are
true and correct as of the date hereof. The Company represents that the Company
Representations and Warranties are true and correct as of the date hereof.

 



 

 

 

4. The parties agree that the purchase price for the First Series D Debenture
shall be paid in full by the Investor by the assignment by the Investor to the
Company of certain convertible debentures issued by Neomedia Inc. and held by
the Investor pursuant to the assignment agreement of even date herewith.

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]

 

2

 

  

Westport Energy Holdings Inc.   YA Global Investments, L.P.             By:

Yorkville Advisors, LLC 

      Its:

Investment Manager\

          By: /s/ Stephen Schoepfer   By:

/s/ David Gonzalez

Name: Stephen Schoepfer   Name:

David Gonzalez

Title: Chief Executive Officer   Title:

Member & General Counsel

 

3

 

 

EXHIBIT A

 

WIRING INSTRUCTIONS

 

Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423     Routing #:
123205054     Account Name: Westport Energy, LLC (*)     Account #:  

 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Westport Energy Holdings Inc. Westport Energy, LLC is a wholly owned subsidiary
of Westport Energy Holdings Inc.

 

Exhibit A – Wiring Instructions



 

 

 

